DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendments filed on 8/29/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections under 35 USC 102 and 35 USC 112 in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 12, 42, 46-47, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brovelli (US Pub No. 2019/0148577) in view of Wang (Chem. Mater. 2010, 22, 4528–4530)
Regarding Claim 4, Brovelli et al. teaches luminescent solar concentrator (LSC) comprising a carbon-based emitter [Abstract, 0010, 0031, Brovelli et al. teaches QD made of carbon as part of a luminescent solar concentrator].
Broveli et al. is silent wherein the emitter comprises surface modified colloidal carbon quantum dots.
Wang et al. teaches carbon dots as an alternative to semiconductor QDs due to their low toxicity, and cheaper cost [page 4528, middle left of page]. The carbon dots can be surface modified with 1-hexadecylamine (HDA) [Wang: C dots passivated with HDA, page 4525, bottom right of page], where the surface modification may provide enhanced PL [page 4530, top right of page].
Since Broveli et al. teaches the use of semiconductor QDs which can comprise carbon, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the C dots of Wang et al. in place of the semiconductor QDs of Broveli et al. in order to provide lower toxicity, and cheaper cost [page 4525, middle left of page].
Regarding Claim 7, within the combination above, Brovelli et al. teaches wherein the emitter further comprises a polymer material [0029].
Regarding Claim 12, within the combination above, Brovelli et al. teaches wherein the emitter comprises a substrate having a surface coated with a material comprising carbon and the polymer material [0029, 0031].
Regarding Claim 42, within the combination above, Brovelli et al. teaches a device for converting sunlight into electricity, comprising a luminescent solar concentrator (LSC) as defined in claim 2 and one or more photovoltaic cells provided at edges of the LSC [Fig. 1, 0027, cells 7 are at sides of the LSC].
Regarding Claim 46, within the combination above, modified Brovelli et al. teaches wherein the surface-modified colloidal carbon quantum dots are modified with a base which is organic or inorganic [Wang: C dots passivated with HDA, page 4525, bottom right of page].
Regarding Claim 47, within the combination above, modified Brovelli et al. teaches wherein the base is an amine comprising a long carbon-chain amine [Wang: C dots passivated with HDA, page 4525, bottom right of page].
Regarding Claim 54, within the combination above, modified Broveli et al. teaches wherein the colloidal carbon quantum dots (C-dots) are embedded in poly(lauryl methacrylate) (PLMA) [0029, 0040].
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brovelli (US Pub No. 2019/0148577) in view of Wang (Chem. Mater. 2010, 22, 4528–4530) as applied above in addressing claim 4, in further view of Chevallier (US Pub No. 2016/0280991)
Regarding Claim 48, within the combination above, modified Brovelli et al. is silent on wherein the surface-modified colloidal carbon quantum dots are modified with oleyamine.
Chevallier et al. teaches the use of ligands such as oleylamine provides quantum dots with improved photoluminescence quantum efficiency [0032].
Since modified Broveli et al. is concerned about efficiency [0017], it would have been obvious to one of ordinary skill in the art before the filing of the invention to stabilize the c dots of modified Broveli et al. with the oleylamine of Chevallier et al. in order to provide improved photoluminescence quantum efficiency [0032].
Claim 49 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brovelli (US Pub No. 2019/0148577) in view of Wang (Chem. Mater. 2010, 22, 4528–4530) as applied above in addressing claim 4, in further view of Chen (US Pub No. 2014/0150847)
Regarding Claim 49, within the combination above, modified Broveli et al. is silent on having an input area (or surface sheet oriented toward the energy source) in a range between at least about 25 to about 2500 cm^2, and/or a thickness between about 20 um to 2mm.
Chen et al. teaches a waveguide material made of PVP or PMMA [0042] which can comprise a thickness of 0.15 cm [0056-0057] which is within the range of 20 um to 2 mm.
Since modified Broveli et al. teaches the use of a waveguide material made of PMMA [0029], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the PMMA of modified Broveli et al. with the waveguide material and thickness of Chen et al. as it is merely the selection of a conventional waveguide material and thickness in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 55, within the combination above, modified Broveli et al. is silent on wherein the colloidal carbon quantum dots (C-dots) are mixed with polyvinylpyrrolidone (PVP).
Chen et al. teaches a waveguide material made of PVP or PMMA [0042].
Since modified Broveli et al. teaches the use of a waveguide material made of PMMA [0029], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the PMMA of modified Broveli et al. with the PVP of Chen et al. as it is merely the selection of a conventional waveguide material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Brovelli et al. teaches luminescent solar concentrator (LSC) comprising a carbon-based emitter [Abstract, 0010, 0031, Brovelli et al. teaches QD made of carbon as part of a luminescent solar concentrator].
Wang et al. teaches carbon dots as an alternative to semiconductor QDs due to their low toxicity, and cheaper cost [page 4528, middle left of page]. The carbon dots can be surface modified with 1-hexadecylamine (HDA) [Wang: C dots passivated with HDA, page 4525, bottom right of page], where the surface modification may provide enhanced PL [page 4530, top right of page].
Since Broveli et al. teaches the use of semiconductor QDs which can comprise carbon, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the C dots of Wang et al. in place of the semiconductor QDs of Broveli et al. in order to provide lower toxicity, and cheaper cost [page 4525, middle left of page].
Brovelli et al. teaches a LSC which comprises QDs made of carbon, Wang et al. teaches the carbon dots are quantum sized [page 4528, top left of page], where the size of the dots are about 4-7 nm [page 4529, bottom right of page].
Regarding the arguments about “undue experimentation” and the absorption and emission spectra in figures 1 and 2, since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding the arguments about Chevallier et al., the nanocrystals of Chevallier et al. was not relied upon in the combination; the ligands of Chevallier et al. was applied in the combination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726